El Juez Asociado Seño®. TexidoR,
emitió la opinión del . tribunal.
Ante la Corte de Distrito de San Juan se siguió un pro-cedimiento, instado por Otto, Herbert, Walter, Carl Julius y Hertha Tiscber y Voigbt para que se declarase a Emilia Voigt viuda de Tiscber, madre de los peticionarios, incapa-citada, y se le nombrara un tutor para administrar sus bienes; se celebró la vista, y la corte dictó una resolución conforme a lo pedido, y nombrando a Otto Tiscber tutor de la referida señora para administrar sus bienes. Prestó el tutor jura-mento, y en su oportunidad la fianza por la corte requerida, y tomó posesión del cargo.
Olga Tiscber de Tbyboe, bija legítima de Emilia Voigt viuda de Tiscber, acudió a la corte y alegó que la referida Emilia Voigt babía sido declarada incapacitada sin ser noti-ficada de la petición que a ese fin se presentara, ni tener noticia del nombramiento de tutor, que el nombrado para este cargo no babía jurado, que la dicba Emilia Voigt se baila en perfectas condiciones mentales, y puede atender a la ad-ministración de sus bienes; y pidió a la corte rehabilitara a la declarada incapaz. Al mismo tiempo el fiscal especial compareció por escrito ante la corte y alegó que babía prac-ticado una investigación en cuanto a Emilia Voigt de Tiscber, *120y a todo el espediente, en el qne encontró qne el fiscal de distrito no compareció a la vista del caso y sin expresar la fecha de sn aprobación, se limitó a consignar en el mismo expediente la frase “no.me opongo”; qne pide se reconsi-dere por la corte sn resolución declarando incapacitada a Emilia Voigt, porque se pretende privarla de sn libertad personal sin el debido proceso de ley; porque no se le nom-bró un defensor; porque siendo siete los hijos de esa señora, sólo han comparecido cinco, y no han justificado ante la corte el interés qne afirmaban tener en el caso y en los bienes de Doña Emilia Voigt; porque no se han fijado los límites de la tutela; porque no existe una fianza como lo exige el ar-tículo 271 del Código Civil; porque no han sido oídos los otros hijos de la interesada; y porque ésta pide ser oída en el caso, antes de que se le prive de su libertad y de admi-nistrar sus bienes, cuando ella ha estado siempre, y está ahora, en perfectas condiciones mentales, según jura su hija Olga Tischer de Thyboe; y que el procedimiento se ha se-guido erróneamente, porque no se trata del caso de tutela de un loco o sordomudo. Jura la petición Olga Thyboe.
La corte dictó una resolución por la que declaraba abierta a investigación su resolución del 28 de agosto de 1930, toda vez que el fiscal aseveraba haber practicado una investiga-ción con peritos médicos que informaban que la señora a quien la corte declaró incapaz, no lo está; y señaló la fecha del 26 de marzo para que el fiscal y la otra parte trajeran su prueba. Contra esta resolución se presentó la petición de certiorari. La petición de Olga Tischer de Thyboe sobre rehabilitación se declaró sin lugar.
Los fundamentos de esta petición de certiorari son: (a) que la orden dictada por la corte es nula, porque es contraria al procedimiento establecido por el artículo 255 del Código Civil ele Puerto Rico; y (6) que si el caso se tramita en la forma que dispone el juez en tal orden se priva a los peticionarios de su derecho de apelación.
*121Es cierto que según el artículo 255 del Código Civil de Puerto Rico “contra los autos que pongan término al expe-diente de incapacidad podrán los interesados deducir de-manda ordinaria por el procedimiento del juicio oral y público”. Pero es innegable que en el expediente de que se trata, no fue Emilia Voigt viuda de Tiscber una parte de las que el precepto legal llama “interesados.” Ella no aparece en forma alguna notificada de la petición; y no fia interve-nido en este procedimiento en que se trataba de su libertad para administrar y de su capacidad mental. La represen-tación por el fiscal de distrito, no aparece de hecho, y por lo que se ve de los autos, suficiente; y de derecho, de acuerdo con la jurisprudencia en Chaloner v. Sherman, 242 U. S. 455, y Simon v. Craft, 182 U. S. 427, tampoco era bastante. La objeción hecha por el fiscal especial acerca de que la decla-ración de incapacidad se hizo sin el debido proceso de ley, es muy importante, y afecta a la jurisdicción de la corte. Esta al abrir el caso donde hay una objeción de esa clase, jurisdiccional, no comete un error, aunque, se expresen en la orden otros motivos que al juez parecieron de fuerza, y que posiblemente lo son.
Seguir estrictamente, en un caso anormal como éste, el artículo 255 del Código Civil, sería impedir que Emilia Voigt tuviera defensa alguna. Conduciría a establecer que el de-clarado incapaz, para ir contra tal declaración tiene que litigar, precisamente por medio de su guardián o tutor, que en algún caso, como el presente, puede ser uno de los que instaron la declaración de incapacidad.
Quizá tuviéramos alguna duda en otro caso. Pero aquí, donde en el procedimiento encontramos que realmente la in-teresada Emilia. Voigt no fue citada, o notificada de la peti-ción, y no tuvo oportunidad de defenderse, donde aparece faltó algo tan importante, no podemos declarar como errónea ]a resolución que deja abierto el proceso, y que pudo ser más radical.

*122
La petición de Otto, Herbert, Walter, Carl Julius y Flertha Tischer debe ser denegada; y el auto expedido debe anularse.

El Juez Asociado Señor Aldrey disintió.*
El Juez Asociado Señor Wolf no intervino.